Title: Orderly Book, 6 October 1758
From: Washington, George
To: 



[6 October 1758]

Camp at Reas town Friday Octr 6th 1758
Parole Plymouth
Colo. for to Morrow Colo. Montgomrie.
Field Officer for to Morrow Majr Campbell.
Adjutant for to morrow the Highlanders.


Detail for Guards
C.
S.
S.
C.
P.


H.

1
2
2
35


1 Vs.


1
1
16


2 [Vs.]
1
1
2
2
30



1
2
5
5
81


For Detachments







H.
1
2
2
1
66



1 Vs.

1
3

31


2 [Vs.]
1
3
4

55



2
6
9
1
152


For Fatigue







H.


1

17


1 [V.]




8


2 [V.]


1

15





2

40


